Cooper, C. J.,
delivered the opinion'of the court.
The appellee, a third person,- claiming to be the owner of certain goods seized under an attachment for rent, interposed a claim therefor under the provisions of the code of 1880. He was therefore to be treated as a plaintiff in replevin. Code, 1880, §1318; Code 1892, § 2533. As such plaintiff, it was his duty to prosecute his suit; to take notice of the return of the papers to the proper court, and of all steps thereafter taken in the cause. We know no statute which requires process to be issued to him, the plaintiff in the suit, upon the transfer of the papers from the court to which they were improperly returned to the proper court. The record shows that from a judgment against him, rendered, as he successfully contended, by the wrong justice, he prosecuted an appeal to the circuit court. He now contends that, upon the return of the papers from the circuit court to the justice of the peace, he was entitled to notice of the transfer to the proper officer, and that this notice, the record must affirmatively show, was given to him. It is not pretended that the cause was not transferred to and tried by the proper officer; the sole contention is that the judgment was void because no process was shown to have been issued to him. The court below should have quashed the writ and awarded a procedendo to the justice of the peace to execute the j udgment he had entered.

The judgment of the court below is reversed and judgment will be entered here as above indicated.